Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are allowed.

REASONS FOR ALLAOWACE
The following is the examiner’s statement of reason for allowance:
The Independent claims 1, 14, 20 among other things teach A method, comprising: identifying, by a monitoring process, a plurality of media elements of a webpage; calculating, by the monitoring process, a position of each of the plurality of media elements in relation to a viewport corresponding to a screen area of a device operable to display the webpage; determining, by the monitoring process and based on the calculated position of each of the plurality of media elements in relation to the viewport, that the plurality of media elements are located inside of the viewport except for at least one media element of the plurality of media elements that is determined to be located outside of the viewport; calculating, by the monitoring process, a render time of each of the plurality of media elements except for the at least one media element that is determined to be located outside of the viewport; determining, by the monitoring process, a load completion time of the webpage; determining, by the monitoring process, a particular media element of the plurality of media elements that rendered last in the viewport before the load completion time based on the calculated render times; and establishing, by the monitoring process, that a visually complete time (VCT) of the webpage is a corresponding render time of the particular media element that rendered last in the viewport.
The Prior art does not teach the cited limitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of reasons for Allowance”.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970.  The examiner can normally be reached on Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NORMIN ABEDIN/Primary Examiner, Art Unit 2449